Citation Nr: 0028546	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymic disorder, major 
depression, and anxiety disorder and mood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1958 to May 
1960.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence attributing bilateral hearing loss 
disability to service has been presented.

2.  Competent evidence attributing tinnitus to service has 
been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a February 1999 rating decision that 
denied service connection for bilateral hearing loss 
disability, tinnitus, migraine headaches and dysthymic 
disorder.  The appellant contends that his hearing loss and 
tinnitus was due to daily exposure to artillery fire while in 
the service.  He was a cannoneer in service.  His bilateral 
hearing loss has been painless, progressive and permanent.  
He has become mentally unstable because of the constant 
ringing/roaring in his ears, and has thought of committing 
suicide because of this unrelenting noise.  He had migraine 
headaches in service and still suffered from chronic 
headaches.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may be established for organic diseases of the 
nervous system if manifested to a compensable degree within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000), 38 C.F.R. §§ 3.307, 3.309 (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Bilateral hearing loss disability and tinnitus:

The claims for service connection for bilateral hearing loss 
disability and tinnitus are well grounded.  Competent 
evidence of current bilateral hearing loss disability and 
tinnitus has been presented.  On VA examination in December 
1998, severe, bilateral high frequency sensorineural hearing 
loss was diagnosed that satisfied the VA requirements for 
hearing loss disability.  38 C.F.R. § 3.385 (1999).  In 
September 1998 VA Medical Center treatment records, a 
diagnosis of chronic tinnitus was indicated.  

Competent evidence attributing hearing loss disability and 
tinnitus to service has been presented.  The appellant 
presented competent lay evidence of noise exposure through 
artillery practice in service.  Lay testimony is competent 
when it regards that which can be observed or experienced 
through one's senses.  See Layno v. Brown, 6 Vet. App. 465. 
469-70 (1994).  The appellant is competent to report noise 
exposure.  Additionally, his service records documented his 
artillery service.  A private medical opinion dated in May 
2000 indicated that the character of his hearing loss was 
consistent with noise exposure.  A VA Medical Center 
treatment record dated in June 1998 indicated that the 
tinnitus may be related to being in an artillery company.  

The Board must next examine whether the duty to assist has 
been met, and we determine that it has not and additional 
development is necessary.  38 U.S.C.A. § 5107 (West 1991).  
The private examiner, while indicating that hearing loss was 
consistent with noise exposure, also indicated that the aging 
process might have contributed to hearing loss.  The December 
1998 VA examiner did not comment on any relationship.  A VA 
examination should be conducted to clarify this matter and 
also comment as to tinnitus. 


ORDER

The claims for service connection for bilateral hearing loss 
disability and tinnitus are well grounded, and to this extent 
only the appeal is granted.


REMAND

The claims for service connection for bilateral hearing loss 
disability and tinnitus have been determined to be well 
grounded.  The Board has determined that additional 
development is necessary.

The appellant has claimed entitlement to service connection 
for a nervous condition.  In a September 1998 VA Medical 
Center treatment record, the appellant was diagnosed with 
major depression, generalized anxiety disorder, and mood 
disorder secondary to his general medical condition.  Severe 
tinnitus of both ears was indicated as one of his physical 
disorders.  If at the conclusion of the development below, 
service connection for tinnitus is established, this evidence 
may be sufficient to well ground the claim for service 
connection on a secondary basis.  Without making a finding as 
to well groundedness at this juncture or commenting on the 
outcome of this appeal, the Board holds the appeal of the 
claim for service connection for an acquired psychiatric 
disorder to include dysthymic disorder, major depression, and 
anxiety disorder and mood disorder in abeyance until the 
claim for service connection for tinnitus is resolved by the 
RO.

The appellant has claimed entitlement to service connection 
for migraine headaches.  At the conclusion of the December 
1998 VA examination, the examiner stated that it appeared 
that the appellant's headaches were tension-related.  The 
appellant has been diagnosed with a generalized anxiety 
disorder in addition to other psychiatric disorders.  This 
evidence, then, presents the possibility that if a 
psychiatric disorder is service-connected, that a claim for 
service connection for headaches may be well grounded on a 
secondary basis.  Without making a finding as to well 
groundedness at this juncture or commenting on the outcome of 
this appeal, the Board holds his appeal in abeyance until the 
claim for service connection for a psychiatric disorder is 
resolved by the RO or returned to the Board.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should schedule the appellant 
for a VA audiology examination.  The 
examiner should offer an opinion as to 
whether current hearing loss disability 
and tinnitus is as likely as not to be 
attributable to service, including 
claimed noise exposure.  The examiner 
should include a discussion of post-
service noise exposure and age-related 
changes and their impact on current 
hearing loss disability and tinnitus.

2.  If service connection for bilateral 
hearing loss disability or tinnitus is 
granted, the RO must consider the claims 
for service connection for an acquired 
psychiatric disorder to include dysthymic 
disorder, major depression, anxiety 
disorder and mood disorder and for 
service connection for headaches on a 
secondary basis.  The RO should schedule 
a VA examination with regard to these 
claims and obtain a medical opinion on 
the question of whether a psychiatric 
disorder is proximately due to or the 
result of hearing loss disability or 
tinnitus or whether there is additional 
disability resulting from the aggravation 
of a psychiatric disorder by hearing loss 
disability or tinnitus.  An opinion as to 
whether headaches are then related to a 
psychiatric disorder should be obtained.

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



